Name: 2004/620/EC: Commission Decision of 26 July 2004 amending Annexes I and II to Council Decision 79/542/EEC as regards model certificates relating to the importation of bovine animals for slaughter and bovine, ovine and caprine fresh meat (notified under document number C(2004) 2838)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  means of agricultural production
 Date Published: 2008-12-05; 2004-08-28

 28.8.2004 EN Official Journal of the European Union L 279/30 COMMISSION DECISION of 26 July 2004 amending Annexes I and II to Council Decision 79/542/EEC as regards model certificates relating to the importation of bovine animals for slaughter and bovine, ovine and caprine fresh meat (notified under document number C(2004) 2838) (Text with EEA relevance) (2004/620/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), and in particular Article 11(2) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular Article 9(4) thereof, Whereas: (1) Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3) provides that imports of those animals and meat are to meet the requirements set out in the appropriate model certificates drawn up under that Decision. (2) For reasons of clarity and transparency, it is opportune to amend certain references and attestations in some of the model veterinary certificates in Part 2 of Annex I and in Part 2 of Annex II to Decision 79/542/EEC. For the same reasons, in Part 1 of Annex II the names of two Argentine provinces should be deleted and a supplementary guarantee related to Uruguay should be amended. (3) Annexes I and II to Decision 79/542/EEC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 79/542/EEC is amended as follows: 1. In Part 2 of Annex I, the model BOV-Y is replaced by the text in Annex I to this Decision. 2. In Part 1 of Annex II, in the column description of territory corresponding to the code of territory AR-1, La Pampa and Santiago del Estero are deleted and in the column SG corresponding to the code of territory UY-0, line OVI, the entry B is deleted and replaced by A. 3. In Part 2 of Annex II, the models BOV and OVI are replaced by the text in Annex II to this Decision, and in models POR, EQU, RUF, RUW, SUF, SUW and EQW in box 5 Intended destination of the meat, point 5.2 is replaced by the following: Article 2 This Decision shall apply from 17 September 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 302, 31.12.1972, p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2004/554/EC (OJ L 248, 22.7.2004, p. 1). ANNEX I ANNEX II